DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 have been examined.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  In the third line of claim 1, “arrangement” should apparently be “an arrangement”, or possibly “arrangements”.  In the ninth line of claim 1, “the plant arranged” should presumably be “the plants arranged”, unless there is only one plant in each region.  Appropriate correction is required.
Claims 3 and 4 are objected to because of the following informalities:  In the third line of claim 1, “arrangement” should apparently be “an arrangement”, or possibly “arrangements”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  In the fourth line of claim 5, “arrangement” should apparently be “an arrangement”, or possibly “arrangements”.  In the tenth line of claim 5, “the plant arranged” should presumably be “the plants arranged”, unless there is only one plant in each region.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  In the fourth line of claim 6, “arrangement” should apparently be “an arrangement” or possibly “arrangements”.  In the ninth line of claim 6, “the plant arranged” should presumably be “the plants arranged”, unless there is only one plant in each region.  In the eleventh line of claim 6, “the drawing the image is capable of drawing an image viewed” should be “the drawing the image can include drawing an image viewed”, because “drawing an image” is a method step, rather than piece of apparatus, or other component of a system.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  In the fourth line of claim 7, “identifies arrangement” should apparently be “identifies an arrangement” or possibly “identifies arrangements”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  In the fourth line of claim 8, “arranging arrangement” should apparently be “arranging an arrangement” or possibly “arranging arrangements”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “based on the display data stored in the display data storage” in the eleventh and twelfth lines.  There is insufficient antecedent basis for this limitation in the claim (no previous reference to display data storage in claim 8).  Claim 8 will be treated for further examination purposes as reciting “based on the stored display data”.

Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 have been analyzed under 35 U.S.C. 101, and are found patent-eligible.  Under Step 2A, Prong One of the Mayo test, and in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are not directed to recognized categories of abstract ideas; they are not directed to mathematical concepts or mental processes, and they are not directed to forms of organizing human activity recognized as falling within the category of abstract idea and therefore a judicial exception under the 2019 Guidance.  Claims 6 and 8 (which are method claims) raise the issue of being, except for the claim language “to make a computer device support”, applicable to what a human artist might do, and then the equipment claims raise the issue of perhaps having a computer do what a human being could do; in accordance with the Alice v. CLS Bank decision, having a computer perform an otherwise ineligible process does not generally make a claim patent-eligible.  However, having an artist draw a certain kind of image under certain circumstances is not listed in the statute or the 2019 Guidance as an ineligible form of abstract idea, and furthermore, computer devices are recited.  Claims 1-8 are therefore deemed patent-eligible under 35 U.S.C. 101.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 2 of U.S. Patent No. 11,017,449 in view of official notice. Claim 1 of the instant application is essentially parallel to parts of claim 5 of the ‘449 patent, although broader in that it omits some elements of claim 5.  Claim 1 of the instant application is narrower only in that it expressly recites a system including at least a computer device.  Official notice is taken that computer devices are well-known.  Hence, it would have been obvious to one of ordinary skill in the art before the date of inventor’s earliest priority to have the system include at least a computer device, for at least the obvious advantage of enabling the system to perform its functions.  Claim 2 of the instant application is parallel to claim 2 of the ‘449 patent.
Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 2 of U.S. Patent No. 11,017,449 in view of official notice. Claim 3 of the instant application is essentially parallel to parts of claim 6 of the ‘449 patent, although broader in that it omits some elements of claim 6.  Claim 3 of the instant application is narrower only in that it expressly recites a system including at least a computer device.  Official notice is taken that computer devices are well-known.  Hence, it would have been obvious to one of ordinary skill in the art before the date of inventor’s earliest priority to have the system include at least a computer device, for at least the obvious advantage of enabling the system to perform its functions.  Claim 4 of the instant application is parallel to claim 2 of the ‘449 patent.
Claims 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,017,449. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the instant application is an equipment claim parallel to device claim 5 of the ‘449 patent.  Claim 5 of the instant application omits some elements of claim 5 of the ‘449 patent, but includes no limitations to narrow the claimed method significantly as compared to the device of claim 5 of the ‘449 patent.  Trivially, claim 5 of the instant application recites “which stores display data” in place of “configured to store display data”.  Claim 6 of the instant application is a method claim parallel to device claim 5 of the ‘449 patent.  Claim 6 of the instant application omits some elements of claim 5 of the ‘449 patent, but includes no limitations to narrow the claimed method significantly as compared to the device of claim 5 of the ‘449 patent.  Trivially, claim 6 of the instant application recites “storing display data” in place of “configured to store display data”. 
Claims 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,017,449. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of the instant application omits some elements of claim 6 of the ‘449 patent, but includes no limitations to narrow the claimed method significantly as compared to the device of claim 6 of the ‘449 patent.  Claim 8 of the instant application omits some elements of claim 6 of the ‘449 patent, but includes no limitations to narrow the claimed method significantly as compared to the device of claim 6 of the ‘449 patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. (U.S. Patent 9,501,588) in view of Warner (U.S. Patent Application Publication 2009/0216661), Reed (U.S. Patent Application Publication 2011/0191708), and Mullaney (U.S. Patent Application Publication 2008/0243639).  As per claim 1, Rowe discloses a plant arrangement planning support system including at least a computer device (Figure 2; column 3, lines 30-50), discloses a display data storage which stores display data corresponding to each plant in a set, including color and variety information (column 3, line 51, through column 5, line 13), and in particular classifies plants by color and type (column 3, line 51, through column 4, line 12).  Rowe does not disclose an arrangement identificator which identifies an arrangement of different colors or different types of plants for each of a plurality of regions included in a flowerbed, but Reed teaches selection in landscape or garden design where a plant that could be suited for one area is not allowed in another area (paragraph 126).  Warner teaches determining an arrangement of crops or plants based on the types of plants in a garden (paragraphs 135 and 136), and also teaches that a garden can be a flower bed (paragraph 2).  Hence, it would have been obvious to one of ordinary skill in the art of garden design on the date of inventor’s priority to have an arrangement identificator which identifies an arrangement of different colors and/or different types of plants for each of a plurality of regions included in a flowerbed, for the obvious advantage of avoiding incompatible needs, as in Reed, and for at least the obvious advantage of creating a harmonious flowerbed.
Rowe discloses an image drawer which draws an image indicating a state of the garden according to positions of the various plants therein, and the plants based on display data stored in data storage (Abstract; column 5, line 50, through column 6, line 55; Figures 10, 11A, 11B, 11C, 11D, 11E, 11F, and 12); this would obviously apply to multiple regions of the garden/flowerbed, if one chooses to consider the garden as comprising multiple regions, or if specific analysis is performed for different regions, as in Reed.  Rowe discloses a perspective view of the garden (e.g., Abstract; column 6, lines 16-30, etc.), but does not expressly disclose that the image drawer is capable of drawing an image viewed from a different direction and/or angle relative to the flowerbed.  However, Mullaney teaches a garden/landscape design tool (e.g., Abstract), that allows a user to view a selected garden or garden template in any of a variety or selectable perspectives or elevations (paragraph 49).  Hence, it would have been obvious to one of ordinary skill in the art of garden design on the date of inventor’s priority for the image drawer to be capable of drawing an image viewed from a different direction and/or angle relative to the flowerbed, for at least the obvious advantage of enabling a user designing a garden to consider how the garden/flowerbed would look from different perspectives, so as to choose a garden most pleasing to him.
As per claim 5, this is essentially parallel to claim 1, and rejected on the same grounds set forth above with respect to claim 1.  Rowe’s disclosure of a computer device (Figure 2; column 3, lines 30-50) also discloses support equipment to execute support of plant arrangement planning.
As per claim 6, this is essentially parallel to claim 1, and rejected on the same grounds set forth above with respect to claim 1.  Rowe’s disclosure of a computer device (Figure 2; column 3, lines 30-50), in combination with the other disclosures of Rowe, also discloses a planning support method to make a computer device support plant arrangement planning.   
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe, Warner, Reed, and Mullaney as applied to claim 1 above, and further in view of Norimatsu (U.S. Patent 7,264,547).  Rowe discloses two-dimensional images of a three-dimensional simulated garden (Figures 11A, 11B, 11C, 11D, 11E, and 11F; column 5, line 59, through column 6, line 30) from a perspective (e.g., Abstract; column 6, lines 16-30, etc.), but does not expressly disclose converting a state of a flowerbed in a virtual three-dimensional space into a two-dimensional image (although this can be taken as implied).  However, Norimatsu teaches performing perspective projection conversion of virtual three-dimensional objects to generate a two-dimensional image (column 5, lines 3-17).  Hence, it would have been obvious to one of ordinary skill in the art of garden design on the date of inventor’s priority for the image drawn by the image drawer to be obtained by such conversion, for the obvious advantage of producing the images disclosed by Rowe.
Claims 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. (U.S. Patent 9,501,588) in view of Warner (U.S. Patent Application Publication 2009/0216661) and Reed (U.S. Patent Application Publication 2011/0191708).  As per claim 3, Rowe discloses a plant arrangement planning support system including at least a computer device (Figure 2; column 3, lines 30-50), discloses a display data storage which stores display data corresponding to each plant in a set, including color and variety information (column 3, line 51, through column 5, line 13), and in particular classifies plants by color and type (column 3, line 51, through column 4, line 12).  Rowe does not disclose an arrangement identificator which identifies an arrangement of different colors or different types of plants for each of a plurality of regions included in a flowerbed, but Reed teaches selection in landscape or garden design where a plant that could be suited for one area is not allowed in another area (paragraph 126).  Warner teaches determining an arrangement of crops or plants based on the types of plants in a garden (paragraphs 135 and 136), and also teaches that a garden can be a flower bed (paragraph 2).  Hence, it would have been obvious to one of ordinary skill in the art of garden design on the date of inventor’s priority to have an arrangement identificator which identifies an arrangement of different colors and/or different types of plants for each of a plurality of regions included in a flowerbed, for the obvious advantage of avoiding incompatible needs, as in Reed, and for at least the obvious advantage of creating a harmonious flowerbed. 
Claim 3 recites a display storage which stories a plurality of pieces of display data according to an elapsed time from a planting time of the plant for each plant, and drawing an image indicating a state of the flowerbed for each elapsed time from the planting time of the plant.  Rowe discloses displaying what the garden would look like at different seasons and storing photos of plants at different stages (Abstract; column 3, lines 4-21; column 5, line 14, through column 6, line 55; column 7, lines 54-65; Figures 10, 11A, 11B, 11C, 11D, 11E, 11F, and 12), which inherently involves different elapsed times from the planting times of the plant.  Also, Rowe discloses a plurality of pieces of display data according to an elapsed time, such as photos of the plant foliage in bud, in bloom, and post bloom (column 5, lines 25-37 and 50-58). 
As per claim 7, this is essentially parallel to claim 3, and rejected on the same grounds set forth above with respect to claim 3.  Rowe’s disclosure of a computer device (Figure 2; column 3, lines 30-50) also discloses support equipment to execute support of plant arrangement planning.
As per claim 8, this is essentially parallel to claim 3, and rejected on the same grounds set forth above with respect to claim 3.  Rowe’s disclosure of a computer device (Figure 2; column 3, lines 30-50), in combination with the other disclosures of Rowe, also discloses a planning support method to make a computer device support plant arrangement planning.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe, Warner, and Reed as applied to claim 3 above, and further in view of Norimatsu (U.S. Patent 7,264,547).  Rowe discloses two-dimensional images of a three-dimensional simulated garden (Figures 11A, 11B, 11C, 11D, 11E, and 11F; column 5, line 59, through column 6, line 30) from a perspective (e.g., Abstract; column 6, lines 16-30, etc.), but does not expressly disclose converting a state of a flowerbed in a virtual three-dimensional space into a two-dimensional image (although this can be taken as implied).  However, Norimatsu teaches performing perspective projection conversion of virtual three-dimensional objects to generate a two-dimensional image (column 5, lines 3-17).  Hence, it would have been obvious to one of ordinary skill in the art of garden design on the date of inventor’s priority for the image drawn by the image drawer to be obtained by such conversion, for the obvious advantage of producing the images disclosed by Rowe.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tanaka (U.S. Patent 11,461,823) has been considered for possible Double Patenting (rejections not made).
Hodgins, “Journal helps eliminate guesswork; GARDENING: ALONG WITH BEING INTERESTING READING, THEY’RE A USEFUL PLANNING TOOL,” discloses a gardening journal with room to add pictures and record conditions, with the journal divided into areas for different sections of a yard and gardens. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	November 23, 2022